Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors TierOne Corporation: We consent to the incorporation by reference in the registration statement (No.333-100286) on Form S-8 of TierOne Corporation and subsidiaries of our reports dated March12, 2009, with respect to the consolidated statements of financial condition of TierOne Corporation and subsidiaries as of December31, 2008 and 2007, and the related consolidated statements of operations, changes in stockholders’ equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December31, 2008, and the effectiveness of internal control over financial reporting as of December31, 2008, which reports appear in the December31, 2008 annual report on Form 10-K of TierOne Corporation and subsidiaries. (signed)
